Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 1, 3, 6-8 and 10 have been amended and claims 2 and 9 canceled as requested in the amendment filed on December 07, 2021. Following the amendment, claims 1, 3-8 and 10 are pending in the instant application.
2.	Claims 2-5 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant was made without traverse in Paper filed on April 22, 2021.
3.	Claims 1, 6-8 and 10 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on December 07, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


6.	Claims 1, 6-8 and 10 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record in section 3 of Paper mailed on September 07, 2021. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant traverses both rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of written description and lack of enablement, at pp. 5-7 of the Response. The arguments that are relevant to the instant rejection − 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of written description – are as follows, “[I]t was well known in the art at the time of the filing date that RNAi technology was a widely used and recognized technology for gene silencing and protein activity modulation. Given that the target gene or protein (HK2) was known, potential antisense sequences for sIRNA, shRNA or miRNA could be obtained by various tools, such as online design tools easily available to the skilled artisan, routinely and without the need of resort to inventive work”. Applicant’s arguments have been fully considered but are not persuasive for reasons that follow.
Applicant is reminded that the requirement for written description 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of written description, is separate and distinct from the enablement requirement of that paragraph. See Vas-Cath lnc. v. Mahurkar, 935 F.2d Id.
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. EliLilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997 (bracketed material in original). The claims in Lilly were directed generically to vertebrate or mammalian insulin cDNAs. See id. at 1567, 43 USPQ2d at 1405. The court held that a structural description of a rat cDNA was not an adequate description of these broader classes of cDNAs.
The Lilly court explained that
a generic statement such as... 'mammalian insulin cDNA,' without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.
Id. at 1568, 43 USPQ2d at 1406. Finally, the Lilly court set out exemplary ways in which a genus of cDNAs could be described:
A description of a genus of cDNAs may be achieved by means
of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.
Id. at 1569.
Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002) the appellate court held that a claimed DNA could be described without, necessarily, disclosing its structure.  The court adopted the standard that "the written description requirement can be met by 'show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics.., i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.'" See id. at 1324, 63 USPQ2d at 1613 (emphasis omitted, ellipsis and bracketed material in original).
The court has also noted that "Eli Lilly did not hold that all functional descriptions of genetic material necessarily fail as a matter of law to meet the written description requirement; rather, the requirement may be satisfied if in the knowledge of the art the disclosed function is sufficiently correlated to a particular, known structure." Amgen, Inc. v. Hoechst Marion Roussel, Inc., 314 F.3d 1313, 1332, 65 USPQ2d 1385, 1398 (Fed. Cir. 2003).
This standard applies to polypeptides as well as DNAs. See University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 925, 69 USPQ2d 1886, "893 (Fed. Cir. 2004): "We agree with Rochester that Fiefs, Lilly, and Enzo differ from this case in that they all related to genetic material whereas this case does not, but we find that distinction to be unhelpful to Rochester's position. It is irrelevant; the statute applies to all types of inventions. We see no reason for the rule to be any different when non-genetic materials are at issue."
With respect to the use of an assay to support written description, in University of Rochester, the patent claimed a method of selectively inhibiting the enzyme PGHS-2 (also known as COX-2) by "administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product in a human." Id. at 918, 69 USPQ2d at 1888. The patent "described Id. at 927, 69 USPQ2d at 1895.
The court held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112. See id. ("As pointed out by the district court, the '850 patent does not disclose just 'which "peptides, polynucleotides, and small organic molecules" have the desired characteristic of selectively inhibiting PGHS-2.'... Without such disclosure, the claimed methods cannot be said to have been described."). 
In the instant case, the Examiner maintains that the disclosure as filed does not provide adequate written description to support the genus of those siRNA, shRNA, miRNA that interfere with mRNA of hexokinase 2 and are useful to treat acute nervous system injury mediated by microglia activation upon clinical administration. Granted, those skilled in the art could screen libraries of RNAs to identify for themselves specific ones that are part of Applicant’s invention. That, however, does not make up for the deficiency of the specification's description. The University of Rochester court specifically noted that the patent at issue there disclosed screening assays to identify compounds having the desired characteristic, but nonetheless held that the description was inadequate. For reasons of record fully explained earlier and reasons above, the rejection is maintained.

	

Applicant submits that, “[T]he specification discloses that HK1, HK2, and HK3 were all upregulated at mRNA levels in activated microglia cells (see Example 2). However, only HK2 knockdown (using siRNAs) was able to block microglia activation (see Example 3(1) & (2)). The specification further discloses that shRNA targeting HK2 delivered by AAV vector could also markedly repress microglia activation (see Example 5 (2)). In addition, a small molecule inhibitory compound, lonidamine, which was known to be a selective inhibitor against HK2 compared to HK1 or HK3, was also tested and showed effective protection from ischemic damage in a rat model (see Example 5 (1)). Therefore, the specification clearly established that HK2 inhibition, either through knockdown through RNAi technology at mRNA level or by using a small molecule compound at the protein level, represses microglia activation, and thus protects acute central nervous system injury mediated by microglia activation. A skilled person in the art would appreciate, from the disclosure of the application, that a specific HK2 inhibitor that interferes with mRNA of HK2, including siRNA, shRNA, and miRNA, or lonidamine, as currently claimed, would be useful for treatment of acute central nervous system injury mediated by microglia activation”, p. 6 of the Response. Applicant’s arguments have been given full consideration but found to be not persuasive for the following reasons.

Evaluation of adequate scope of enabled invention is made as an assessment from the perspective of one of ordinary skill in the art in view of the disclosure and any other evidence of record (e.g., test data, affidavits or declarations from experts in the art, patents or printed publications) that is probative of the Applicant's assertions. Granted that a skilled practitioner can practice and discover for himself if administration of siRNA that interferes with mRNA of HK2 produces any therapeutic effect with respect to acute CNS injury, however, this by itself 
The unpredictable nature of gene therapy therapy, the breadth of the claims to treat any acute CNS injury, along with lack of working examples commensurate with the scope of present claims, undue experimentation would have been required to use the invention as claimed. 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

	
	
Conclusion
8.	No claim is allowed.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
January 13, 2022